Exhibit 10.58

 

Summary of Compensation for Executive Officers

 

PC Connection, Inc.’s (the “Company’s”) executive officers consist of: (i)
Patricia Gallup, President, Chief Executive Officer, and Chairman; (ii) Robert
Wilkins, Executive Vice President; (iii) Bradley G. Mousseau, Vice President of
Human Resources; and (iv) Jack L. Ferguson, Treasurer and Interim Chief
Financial Officer. In addition, Mark A. Gavin, our former Senior Vice President
and Chief Financial Officer resigned from the Company on October 21, 2004.

 

The Compensation Committee annually sets the compensation of the Chief Executive
Officer. The Compensation Committee also reviews the recommendations of the
Chief Executive Officer regarding the compensation of the Company’s other
executive officers. The Compensation Committee seeks to achieve three broad
goals in connection with the Company’s compensation philosophy and decisions
regarding compensation. First, the Company is committed to providing executive
compensation designed to attract, retain, and motivate executives who contribute
to the long-term success of the Company and are capable of leading the Company
in achieving its business objectives in the competitive and rapidly changing
industry in which the Company operates. Second, the Company wants to reward
executives for the achievement of business objectives of the Company and/or the
individual executive’s particular area of responsibility. By tying compensation
in part to achievement, the Company believes that a performance-oriented
environment is created for the Company’s executives. Finally, compensation is
intended to provide executives with an equity interest in the Company so as to
link a meaningful portion of the compensation of the Company’s executives with
the performance of the Company’s Common Stock.

 

Each executive’s total compensation depends upon the executive’s performance
against specific objectives. These objectives include both quantitative factors
related to the Company’s short-term financial objectives and qualitative factors
such as (a) demonstrated leadership ability, (b) management development, (c)
compliance with Company policies, and (d) anticipation of and response to
changing market and economic conditions, to enhance the Company’s ability to
operate profitably. Compensation for the Company’s executives generally consists
of three elements:

 

  •   salary—levels are generally set by reviewing compensation for competitive
positions in the market and considering the executive’s level of responsibility,
qualifications, and experience, as well as the Company’s financial performance
and the individual’s performance;

 

  •   bonus—amounts are generally based on achievement of the Company’s
performance goals in any given year; and

 

  •   stock option grants—options provide long-term incentives to promote and
identify long-term interests between the Company’s employees and its
stockholders and to assist in the retention of executives.

 

There were no stock options granted in 2004. The following table sets forth
certain compensation information for 2004 and 2005 for our Chief Executive
Officer and the three other most highly compensated executive officers of the
Company, and one other executive officer who ceased serving as an executive
officer during part of 2004:

 

            Salary($)


--------------------------------------------------------------------------------

    Bonus($)


--------------------------------------------------------------------------------

Patricia Gallup

President, Chief Executive Officer, and Chairman

   2004
2005      430,000
430,000  
    —  

Robert Wilkins

Executive Vice President

   2004
2005      403,462
415,000  
    —  

Mark A. Gavin (1)

Senior Vice President of Finance and Chief Financial Officer

   2004
2005      260,000
n/a  
    —  
n/a

Bradley G. Mousseau

Vice President of Human Resources

   2004
2005      190,480
200,000  
    30,000

Jack L. Ferguson (2)

Treasurer and Interim Chief Financial Officer

   2004
2005      153,250
260,750 (3)
    9,800

 

(1) In connection with his resignation, Mr. Gavin was paid an additional $12,000
for vacation pay.

 

(2) Upon Mr. Gavin’s resignation, Mr. Ferguson was appointed Chief Financial
Officer on an interim basis.

 

(3) Mr. Ferguson’s 2004 salary reflects an additional amount of $22,500 for the
period during which he served as Interim Chief Financial Officer.